Title: To George Washington from Captain Francis Wade, 29 January 1777
From: Wade, Francis
To: Washington, George

 

Sir
Allen Town New Jersey 29th Jany 1777

Inclos’d you have a report of the provisss. &c. stop’d by me, from Lieutt Colnl Gurneys party, which I thought it my duty to do, agreeable to your orders to me, & for the good of the service, I Endeavour’d by sending out a person & puting up advertisements, at prince Town to Collect some stores Cattle &c. taken from that place, by some of the Amwell Millita & others, whose names I have got, but as yet have not been Verry successful, altho have had some return’d, I am sorry to be oblig’d to inform you that great attention has been paid to matters of this kind, by persons that goes into places after our Army, who has no manner of right, & Converts the stores to their own private use, since my Apointment by your Excellency, in which have been pretty successful, I have made such observations, with respect to them and other matters, as I Could point out, where a Considerable saveing might be made to the States, by havg proper persons apointed for the purpose, & prevent the great mischief attendg the plundering the Inhabitants, and the destruction of stores &c., which for my own part I have no Idea of. I have the great mortification to be here and about this Country, agreeable to your orders without the assistance at present of Eighther men or money, I have had until within these few days past a few men of the philada County Millita, but their time being out, as they say, are gone home, so that I have not a man, this I have made known to Genl Putnam who I hope will order Accordingly, otherwise the stores is much Expos’d to loss, as to money have not been able to obtain any from Mr Lowerey, I have wrote him two lettrs on the subject, in answer to one of them he recommends me to your Excellency, for a warrant on the pay Mastr Genl your orders being otherwise to me, made me decline it, what part I am to Act under these Circumstances am at a loss to know, however am determin’d to persevere & do the best I Can, until I am favour’d with your farther orders, being satisfied that the business I am upon will not only be of great advantage to the Army in future but a great sav’g to the states as well as depriveing the Enemy from any future advantage in that way, had I salt Could procure five times as much as I now do, which is sent now to philada & sold at an Extravagant price, which we must pay in future for—I have sent a party yesterdy down to the salt works where I had informatn there is a quanty ready, with orders to secure it, & an order to the managers to save & secure all they make for the use of the states until farther orders, there being no sort of stores in New Town sufficient to secure the provisss. obliges me to stop sending for the present, the necessity there is for such Conveniencies no doubt will apear Clear

to your Excellency, & you will give orders Accordingly. my attatchment to the Cause, & welfare of your Excelly & the Army under you, I hope will Apologize for the liberty I now take in pointg out these several matters, and Induce you to take such notice of them as you think they deserve. I am with truth Sir Your most Obedt & most Humble Servt

Frans Wade


P.S. I Just now rec’d a line from Genl Putnam referg me to Genl Rodney at Trenton for men.

